Case 1:19-cv-01574-AJT-MSN Document 53 Filed 01/31/20 Page 1 of 5 PageID# 1257




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


VOLKSWAGEN GROUP OF
AMERICA,INC.

                       Plaintiff,
        V.

                                                   Civil Action No. 1:19-cv-01574(AJT/MSN)
THE UNINCORPORATED
ASSOCIATIONS IDENTIFIED IN
SCHEDULE A,

                       Defendants.



                                              ORDER


        On January 31,2020, the Court held a hearing on Plaintiffs Motion for Entry of a

Preliminary Injunction [Doc. 30]("the Motion")- Upon consideration ofthe Motion, the

 Verified Complaint[Doc. 1], the memorandum in support ofthe Motion,the arguments of

 counsel, and it appearing to the Court that the Defendants who remain in this action have been

 adequately served and have been provided notice ofthe pending Motion, and for the reasons

 stated in open court at the January 31,2020 hearing, the Court finds and concludes it has

 personal and subject matter jurisdiction over the served Defendants, a list of whom is attached

 hereto, and that, pursuant to Federal Rule of Civil Procedure 65(a), a sufficient showing has been

 made to restrain the transfer of any assets from the Defendants' PayPal accounts associated with

 the sale of counterfeit goods bearing the Plaintiffs federally-registered trademarks, including an

 adequate showing as to the likelihood of success on Plaintiffs claims that Defendants have used

 Plaintiffs trademarks without authorization, which will continue to cause confusion, mistake,

 and/or deception among consumers and the public as to Plaintiffs products and dilute the

 distinctive quality of Plaintiffs trademarks; the threat of irreparable harm to the Plaintiff as a
Case 1:19-cv-01574-AJT-MSN Document 53 Filed 01/31/20 Page 2 of 5 PageID# 1258
Case 1:19-cv-01574-AJT-MSN Document 53 Filed 01/31/20 Page 3 of 5 PageID# 1259
Case 1:19-cv-01574-AJT-MSN Document 53 Filed 01/31/20 Page 4 of 5 PageID# 1260
Case 1:19-cv-01574-AJT-MSN Document 53 Filed 01/31/20 Page 5 of 5 PageID# 1261
